 1   Steven G. Rosales
     Attorney at Law: 222224
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Attorneys for Plaintiff
 6   Debbie Wullenwaber
 7                        UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF CALIFORNIA
 9
10   DEBBIE WULLENWABER,                      )   No. 2:17-cv-00200-DB
                                              )
11                Plaintiff,                  )   STIPULATION AND ORDER FOR
                                              )   THE AWARD AND PAYMENT OF
12         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO THE EQUAL
13   NANCY A. BERRYHILL, Acting               )   ACCESS TO JUSTICE ACT, 28 U.S.C.
     Commissioner of Social Security,         )   § 2412(d) AND COSTS PURSUANT
14                                            )   TO 28 U.S.C. § 1920
                  Defendant.                  )
15                                            )
                                              )
16
17         TO THE HONORABLE DEBORAH BARNES, MAGISTRATE JUDGE
18   OF THE DISTRICT COURT:
19         IT IS HEREBY STIPULATED by and between the parties through their
20   undersigned counsel, subject to the approval of the Court, that Debbie
21   Wullenwaber be awarded attorney fees and expenses in the amount of THREE
22   THOUSAND ONE HUNDRED dollars ($3,100.00) under the Equal Access to
23   Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920.
24   This amount represents compensation for all legal services rendered on behalf of
25   Plaintiff by counsel in connection with this civil action, in accordance with 28
26   U.S.C. §§ 1920; 2412(d).
27
                                              -1-
28
 1          After the Court issues an order for EAJA fees to Debbie Wullenwaber, the
 2   government will consider the matter of Debbie Wullenwaber's assignment of
 3   EAJA fees to Steven G. Rosales. The retainer agreement containing the
 4   assignment is attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521,
 5   2529 (2010), the ability to honor the assignment will depend on whether the fees
 6   are subject to any offset allowed under the United States Department of the
 7   Treasury's Offset Program. After the order for EAJA fees is entered, the
 8   government will determine whether they are subject to any offset.
 9          Fees shall be made payable to Debbie Wullenwaber, but if the Department
10   of the Treasury determines that Debbie Wullenwaber does not owe a federal debt,
11   then the government shall cause the payment of fees, expenses and costs to be
12   made directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
13   executed by Debbie Wullenwaber.1 Any payments made shall be delivered to
14   Steven G. Rosales.
15          This stipulation constitutes a compromise settlement of Debbie
16   Wullenwaber's request for EAJA attorney fees, and does not constitute an
17   admission of liability on the part of Defendant under the EAJA or
18   otherwise. Payment of the agreed amount shall constitute a complete release from,
19   and bar to, any and all claims that Debbie Wullenwaber and/or Steven G. Rosales
20   including Law Offices of Lawrence D. Rohlfing may have relating to EAJA
21   attorney fees in connection with this action.
22
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                              -2-
28
 1         This award is without prejudice to the rights of Steven G. Rosales and/or the
 2   Law Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees
 3   under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 4   DATE: October 8, 2018          Respectfully submitted,
 5                                  LAW OFFICES OF LAWRENCE D. ROHLFING
 6                                       /s/ Steven G. Rosales
                                BY: __________________
 7                                 Steven G. Rosales
                                   Attorney for plaintiff Debbie Wullenwaber
 8
 9   DATED: October 30, 2018
10                                  NICOLA T. HANNA
                                    United States Attorney
11                                  DAVID M. HARRIS
                                    Assistant United States Attorney
12                                  Chief, Civil Division
                                    CEDINA M. KIM
13                                  Assistant United States Attorney
                                    Senior Litigation Counsel, Civil Division
14
15                                         /s/ Annabelle J. Yang
16
                                    ANNABELLE J. YANG
17                                  Special Assistant United States Attorney
                                    Attorneys for Defendant Nancy A. Berryhill,
18                                  Acting Commissioner of Social Security
                                    (Per e-mail authorization)
19
20
21
22
23
24
25
26
27
                                             -3-
28
 1                                                     ORDER
 2           Pursuant to the parties’ stipulation, IT IS SO ORDERED.
 3   Dated: March 6, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23   DLB:6
     DB\orders\orders.soc sec\wullenwaber0200.stip.eaja.ord
24
25
26
27
28
